Case 6:20-cv-01091-MJJ-CBW Document 13 Filed 10/14/20 Page 1 of 1 PageID #: 100



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

SAMI KALEVA KIVINEN #A044-753-505        CIVIL ACTION NO. 6:20-CV-01091 SEC P

VERSUS                                   JUDGE JUNEAU

WILLIAM P BARR ET AL                     MAGISTRATE JUDGE WHITEHURST


                                    JUDGMENT

          For the reasons stated in the Report and Recommendation of the

  Magistrate Judge previously filed herein, determining that the findings are correct

  under the applicable law, and noting the absence of objections to the Report and

  Recommendation in the record;

          IT IS ORDERED, ADJUDGED AND DECREED that Kivenen’s Motion for TRO

  to prohibit his transfer from PPIPC is DENIED.

          THUS DONE AND SIGNED in Lafayette, Louisiana, on this 14th day of October,

  2020.



                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
